           IN THE UNITED STATES DISTI^;ij:^:,'i<?C«(J]RT;|FgI^g
                 THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION




UNITED STATES OF AMERICA,


V.                                               Case No.   CR410-099


WAYNE MUNGIN,
                 Defendant




UNITED STATES OF AMERICA,


V.                                               Case No.   CR419-029


RACHEL HOWELL-HALSTEAD,
                 Defendant




                                 ORDER


     George R. Asinc, counsel of record for defendants in the

above-styled cases, has moved for leave of absence. The Court is

mindful that personal and professional obligations require the

absence   of    counsel   on   occasion.   The    Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall
proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     so ORDERED this    /   day of May 2018.




                              HONORABLE WILLIAM TT MOORE, JR
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
